       Case 1:20-cv-11933-DPW Document 109 Filed 07/27/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS




Brandon Alves et al

                  Plaintiff,

            v.                                   CIVIL ACTION
                                                 No. 20-11933-DPW
William G Gross
                       Defendants.




                   SETTLEMENT ORDER OF DISMISSAL

WOODLOCK, District Judge

     The Court having been advised on July 26, 2021, that the above-entitled

action has been settled with respect to all parties and all claims;

     IT IS ORDERED that the above captioned matter be, and it hereby is,

DISMISSED without costs and without prejudice to the right of any party, upon

good cause shown within 120 days, to reopen the action if settlement is not

consummated.

                                                       BY THE COURT,

                                                 /s/ Christina McDonagh
DATED: July 27, 2021                                   Deputy Clerk
